18 N.Y.2d 646 (1966)
Jack E. Widger, Appellant,
v.
Central School District No. 1 of the Towns of Ellicottville, Great Valley, East Otto, Franklinville, Humphrey and Mansfield, et al., Respondents.
Court of Appeals of the State of New York.
Argued May 31, 1966.
Decided July 7, 1966.
Roger E. Pyle for appellant.
Jeremiah J. Moriarty for respondents.
Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING concur.
*647MEMORANDUM.
The order appealed from should be reversed insofar as it dismisses the causes of action pleaded against the school district. The second amended complaint states causes of action against the school board because at the time the second amended complaint was served both the period in which a notice of claim had to be filed and the 30-day period in which the claim could have been settled without an action had passed (Education Law, § 3813; *648 General Municipal Law, § 50-i). The notice of claim sufficiently informed the school district of the nature of the claim, of the time when, the place where and the manner in which the claim arose (Education Law, § 3813; General Municipal Law, § 50-e; see Rivero v. City of New York, 290 N.Y. 204, 208).
Order reversed, with costs in this court and in the Appellate Division, and matter remitted to Special Term for further proceedings in accordance with the Memorandum herein.